    Case: 4:20-cv-00101-RLW Doc. #: 1 Filed: 01/21/20 Page: 1 of 7 PageID #: 1




    11                 'l'/I   r119




-




     l'
                                                                                           I
                                                                               \
i,
                                           J                      1                        ,
.·...
;       .           l           'J ,, Y7 r?Jaa /l/.~lf7~ '~r¥J!J- ~
            1
,...         9 '/V7tsw~r~i                 o/Jf ry          •1~1~G_(lz1eq1
,
              /'"W,~/Z 15z. ~ {) r(yJ I {J ¥//ll.!, , _i              m
                                                  7
                    · i /()'I VJ r;.~3bl ~~ k/> 7Jjf_k -q_<p!71!1/C(
-
    "
                  Ij     <fA1f/I IJ</f!1N!!fl. ~1fl9f /14P/f;/rJ_r~                            ..
                                                                                       11
                                                                                       11
                                                                                       11
                                                                                       11
                                                                                       11
                                                                                   . . iI
                                                                                       l
               Case: 4:20-cv-00101-RLW Doc. #: 1 Filed: 01/21/20 Page: 2 of 7 PageID #: 2
Case: 4:20-cv-00101-RLW Doc. #: 1 Filed: 01/21/20 Page: 3 of 7 PageID #: 3
Case: 4:20-cv-00101-RLW Doc. #: 1 Filed: 01/21/20 Page: 4 of 7 PageID #: 4
Case: 4:20-cv-00101-RLW Doc. #: 1 Filed: 01/21/20 Page: 5 of 7 PageID #: 5
Case: 4:20-cv-00101-RLW Doc. #: 1 Filed: 01/21/20 Page: 6 of 7 PageID #: 6
                    I




            . Case: 4:20-cv-00101-RLW
                I

                                                   (41) {t)
                                        Doc. #: 1 Filed: 01/21/20 Page: 7 of 7 PageID #: 7                           -


            ~




        •               ,~\Frf1
                           _/),A(_ d i~
                        r~ _          l/P-J~WPJl!il?Ji!A~
                                            fl--        P~
                                                        -           ---           --            _,
                        I
                        ,___.....
                                    j
                                                                                                             .
                                                                                                                 -




                                                                  fi ~ dlillf l1m!JMI -
                                                                           >t
                                                                                        I   1   ,
                                                                                                    /\
I
'                                                            C)/ ('(;::#,IJ/Jibj _,-· lliiil i)
                                                              (;jJ~fA!b;~ #0-&"\                                     ~
                                                             7ltrfl'.<{I        u; 7->all/~, _1r.rttl
                                                                                                         L



I




    -




                                        I




    I




    -·                                              I
                                                                                                                         -- -
